
	

113 SRES 52 IS: Authorizing expenditures by the Senate Committee on Indian Affairs. 
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 52
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Ms. Cantwell, from the
			 Committee on Indian Affairs, reported the following original resolution; which
			 was referred to the Committee on Rules
			 and Administration
		
		RESOLUTION
		Authorizing expenditures by the Senate
		  Committee on Indian Affairs. 
	
	
		That, in carrying out its powers, duties
			 and functions imposed by section 105 of S. Res. 4, agreed to February 4, 1977
			 (95th Congress), and in exercising the authority conferred on it by that
			 section, the Committee on Indian Affairs is authorized from March 1, 2013,
			 through September 30, 2013, in its discretion (1) to make expenditures from the
			 contingent fund of the Senate, (2) to employ personnel, and (3) with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or non-reimbursable, basis
			 the services of personnel of any such department or agency.
		2.(a)The expenses of the committee for the
			 period March 1, 2013, through September 30, 2013, under this resolution shall
			 not exceed $1,304,696.00, of which amount (1) not to exceed $20,000 may be
			 expended for the procurement of the services of individual consultants, or
			 organizations thereof (as authorized by section 202(i) of the Legislative
			 Reorganization Act of 1946, as amended), and (2) not to exceed $20,000 may be
			 expended for the training of professional staff of committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
			3.The committee shall report its findings,
			 together with such recommendations for legislation as it deems advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2015.
		4.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the Chairwoman of the committee, except that vouchers shall not be
			 required (1) for the disbursement of the salaries of employees paid at an
			 annual rate, or (2) for the payment of telecommunications provided by the
			 Office of the Sergeant at Arms and Doorkeeper, United States Senate, (3) for
			 the payment of stationery supplies purchased through the Keeper of the
			 Stationery, United States Senate, or (4) for payments to the Postmaster, United
			 States Senate, or (5) for the payment of metered charges on copying equipment
			 provided by the Office of the Sergeant at Arms and Doorkeeper, United States
			 Senate, or (6) for the payment of Senate Recording and Photographic Services,
			 or (7) for payment of franked and mass mail costs by the Sergeant at Arms and
			 Doorkeeper, United States Senate.
		5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2013, through September 30, 2013, to be paid from
			 the Appropriations account for Expenses of Inquiries and Investigations.
		
